     Case 3:20-cv-00786-WQH-NLS Document 11 Filed 07/01/20 PageID.64 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    JEFFERY LEE MOURNING,                               Case No.: 20cv0786 WQH (NLS)
12                                      Petitioner,
                                                          ORDER REGARDING
13    v.                                                  PETITIONER’S LETTER
14    NEIL McDOWELL, Warden, et al.,
                                                          [ECF No. 10]
15                                  Respondents.
16
17         Before the Court is a letter submitted by Petitioner Jeffrey Lee Mourning. ECF
18 No. 10. In the letter, Petitioner states that he requested copies of “[his] amended petition
19 to comply with your honor’s May 5, 2020 order requiring a response to petition, e.g. ¶ 7.”
20 Id. at 1. He states that is request for copies has been ignored and that this will deny him
21 an opportunity to litigate his case. Id. He further states that “I’m not going to take for
22 granted that my amended pleading will be accepted if I send it.” Id.
23         First, the Court notes that nothing in its May 5, 2020 Order requires any response
24 from Petitioner at this time—the deadline for Respondents to file their answer or motion
25 to dismiss has not yet passed, so there is nothing for Petitioner to respond to at this time.
26 However, the Court understands the letter to be stating that Petitioner perhaps wishes to
27 file an amended petition and does not want to file it without a copy first because he is
28 afraid that the Court will not accept it if he files it. The Court will generally liberally

                                                      1
                                                                                  20cv0786 WQH (NLS)
     Case 3:20-cv-00786-WQH-NLS Document 11 Filed 07/01/20 PageID.65 Page 2 of 2



1 accept filings from pro se Petitioners as it has in the past. However, the Court cautions
2 Petitioner that to be properly considered, should he wish to file an amended petition, he
3 needs to comply with the Federal Rules and seek leave of court if required.
4          IT IS SO ORDERED.
5 Dated: July 1, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                             20cv0786 WQH (NLS)
